Citation Nr: 1742124	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a lung disorder, to include obstructive lung disease and residuals of pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant in this case, served on active duty from August 1954 to August 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening of service connection for residuals of a pneumothorax.

In February 2017, the Board reopened and remanded service connection for residuals of pneumothorax for a VA examination and opinion.  Because the above-referenced development has been completed, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the February 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In order to encompass all claimed symptoms of the disability on appeal, the Board has broadened and reframed the residuals of pneumothorax issue on appeal to entitlement to service connection for a lung disorder, to include obstructive lung disease and residuals of pneumothorax.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1. The Veteran sustained a pneumothorax episode in service. 

2. The Veteran does not have a current disability of pneumothorax, but has a current disability of obstructive lung disease.

3. The current obstructive lung disease was not incurred in service and is not etiologically related to service. 

4. The currently diagnosed obstructive lung disease is related to the Veteran's history of smoking tobacco.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include obstructive lung disease and residuals of pneumothorax, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(a), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claim for service connection on appeal, in April 2014 and August 2014 notice letters, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination report, and the Veteran's written statements.  The Board notes that attempts to obtain the Veteran's service medical records were unsuccessful and the records are assumed to have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.

In connection with the claim for service connection on appeal, the Veteran was afforded a VA examination in March 2017, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination and opinion reports contain all the findings needed to evaluate the claim for service connection for a lung disorder, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, pneumothorax and obstructive lung disease are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a lung disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lung Disorder

The Veteran contends that during advanced combat armor training in service he was driving a tank, his shift gear got jammed, and while trying to fix it, he sustained a pneumothorax of the left lung for which he was hospitalized for 89 days.  The Veteran reported that shortly after service separation he experienced a collapsed lung that took six months to inflate.  He asserted that the pneumothorax (collapsed lung) he sustained after service was caused by a deterioration of the in-service pneumothorax.  See, e.g., April 2014 Veteran statement; June 2001 VA Form 9; December 2003 Veteran statement.

The Board finds that the Veteran sustained pneumothorax (collapsed lung) in service.  As discussed above, the Veteran's service treatment records are not available for review as they are presumed to have been destroyed in a July 1973 fire; however, available military personnel records document that the Veteran was hospitalized at the U.S. Army hospital from January 1955 to April 1955, was assigned to Company A, 25th Tank Battalion, 4th Armored Division, and that the military occupational specialty was Armor Basic.  The Board finds that the Veteran's assertions that he sustained pneumothorax in service are credible because they are consistent with the circumstances of the Veteran's service, including the evidence in the service personnel records.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current pneumothorax disability, and that the current obstructive lung disease was not incurred in or related to active service.  While the Veteran has asserted that he has a pneumothorax disability, medical records during, and immediately prior to, the appeal period show no diagnosis of, or treatment for, a pneumothorax.  Post-service treatment records show that the Veteran underwent a coronary artery bypass graft (CABG) procedure in August 1999.  A concurrent chest x-ray showed no evidence of pneumothorax.  In September 1999, a chest x-ray report noted a small left-sided pneumothorax with a left-sided chest tube in place.  Later in September 1999, another chest x-ray showed that the left pneumothorax had resolved without any residuals.  In October 1999, the Veteran was treated for pneumonia.  Chest x-rays in February 2000 and March 2001 found no definite acute pulmonary disease and no active disease in the chest, respectively.  Subsequent VA treatment records from 2002 do not reflect any evidence of pneumothorax or residuals related to a pneumothorax.  Records show multiple objective findings that the Veteran's lungs were clear to auscultation bilaterally.  There are no reports that the Veteran experienced another pneumothorax at any point since 1999, which is approximately 15 years before the current appeal period.

During the March 2017 VA examination, the Veteran reported that he has chest adhesions, that he does not breathe as he used to, and that he cannot run or walk fast.  After reviewing the record, the March 2017 VA examiner opined that it is less likely than not that the Veteran has any residuals that are related to an in-service pneumothorax.  The March 2017 VA examiner reasoned that the most recent chest x-ray on March 2017 shows no evidence of pneumothorax, and that a physical examination of the Veteran shows no symptoms of pneumothorax.  The March 2017 VA examiner considered the Veteran's reports that he had pneumothorax episodes before, during, and immediately after service, and explained that, even if the Veteran had a pneumothorax before, during, and immediately after service, these conditions resolved with no history or medical documentation of recurrence of chronicity.  The March 2017 VA examiner explained that the available post-service chest x-rays dated May 17, 1999, August 6, 1999, and August 31, 1999 show no evidence of a pneumothorax.  

The March 2017 VA examiner noted that the Veteran developed a pneumothorax in September 1999 after a CABG procedure, but that serial chest x-rays showed that this pneumothorax resolved within the same month.  The March 2017 VA examiner noted that the Veteran did not have any other episodes of pneumothorax since 1999; therefore, by necessary inference, the Veteran did not have pneumothorax at any point during or immediately prior to the current appeal period, which started in 2014.  The March 2017 VA examiner explained that medical knowledge provides that pneumothorax is a known complication after a CABG procedure, and that a pneumothorax that has resolved does not cause any residuals of pneumothorax either clinically or radiologically.  The March 2017 VA examiner noted that the March 2017 x-ray shows evidence of mild obstructive lung disease as reflected in the pulmonary function test (PFT) performed during the examination.  The March 2017 VA examiner opined that past history of pneumothorax does not cause obstructive lung disease, and that the obstructive lung disease is most likely due to the Veteran's past history of smoking and not due to any past pneumothorax.  The March 2017 VA examiner explained that medical literature provides that past history of pneumothorax does not cause obstructive lung disease. 

As noted above, the March 2017 VA examiner opined that the Veteran's current obstructive lung disease is due to tobacco smoking.  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the application to reopen service connection for residuals of pneumothorax in January 2014; therefore, the grant of service connection for any current lung disorder, to the extent the Veteran asserts is due to in-service tobacco smoking, is legally precluded. 

The Board finds that the March 2017 VA examination report and opinion herein is highly probative with respect to service connection for a lung disorder, and is adequately based on objective findings as shown by the record.  Accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that the March 2017 VA examination report provides competent, credible, and probative evidence that shows that the Veteran does not have a current diagnosis of pneumothorax, and that currently-diagnosed obstructive lung disease is not etiologically related to service.  There is no contrary medical evidence or medical opinion of record.

While the Veteran is competent to report respiratory symptoms such as shortness of breath or difficulty breathing, the Board finds that, under the facts of this particular case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose pneumothorax or render a competent medical opinion regarding the cause of the current obstructive lung disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Although the Veteran has asserted that he has pneumothorax that is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding a diagnosis of pneumothorax or the cause of the current obstructive lung disease.  The etiology of the Veteran's obstructive lung disease is a complex medical etiological question dealing with the origin and progression of the respiratory system in addition to the relationship between obstructive lung disease and smoking versus in-service pneumothorax, and the currently-diagnosed obstructive lung disease is a disorder diagnosed primarily on clinical findings and physiological testing, including PFTs.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to diagnose current pneumothorax or opine on whether there is a link between the currently-diagnosed obstructive lung disease and active service because such a medical opinion requires specific medical knowledge and training.  

In light of the foregoing, the record reflects that the Veteran has not been diagnosed with a pneumothorax disability.  To the extent that the Veteran has chest adhesions or difficulty breathing, to include while walking or running, the March 2017 VA examiner attributed these symptoms to nonservice-related obstructive lung disease.  To the extent that the Veteran asserts that there are other symptoms of pneumothorax, such symptoms without an underlying medical condition do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where, as here, the weight of the lay and medical evidence of record shows no current pneumothorax "disability" at any time during the claim/appeal period, that holding is of no advantage.  Moreover, the currently diagnosed obstructive lung disease has been related to nonservice-related smoking.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for a lung disorder, to include obstructive lung disease and residuals of pneumothorax; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder, to include obstructive lung disease and residuals of pneumothorax, is denied.   





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


